Citation Nr: 0719255	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  01-08 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected endometriosis and pelvic 
adhesions, status post laparoscopy, lysis, and left 
salpingectomy disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disability.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active military duty from June 1994 
to June 1999.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision issued by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
which granted service connection for endometriosis and pelvic 
adhesions, status post laparoscopy, lysis, and left 
salpingectomy.  The RO assigned an initial evaluation of 30 
percent for that disability, effective on June 11, 1999.  The 
case was subsequently transferred to the RO in Atlanta, 
Georgia.  The case was most recently remanded to the RO in 
October 2004, for additional development.  The case has now 
been returned to the Board for appellate review.

The appellant has appealed the initial 30 percent evaluation 
assigned to her gynecological disability when service 
connection was granted.  The appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.  
Consequently, the evidence to be considered includes that for 
the entire time period in question, from the original grant 
of service connection to the present for each increased 
rating claim.

The appellant has raised the issues of entitlement to service 
connection for a psychiatric disorder and for a 
gastrointestinal disorder; each of the claimed conditions is 
alleged to be secondary to the service-connected 
gynecological disability.  These secondary service connection 
issues are REFFERRED to the RO for appropriate action.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's October 2006 
Notice of Disagreement (NOD) (correspondeance from the 
appellant in which she indicated that she disagreed with the 
RO's denial of a total rating).  The Board must therefore 
remand that issue for the issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2004, a Board hearing was conducted at the Atlanta RO 
before a Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

The Veterans Law Judge who conducted the June 2004 hearing is 
no longer employed at the Board.  In May 2007, the Board sent 
a letter to the appellant to notify her of this and of her 
right to another Board hearing pursuant to 38 U.S.C.A. § 7105 
and 38 C.F.R. § 20.707.  The appellant responded the next 
month and stated that she wanted to have a hearing before a 
Veterans Law Judge at the RO.  A hearing on appeal must be 
granted when, as in this case, an appellant expresses a 
desire for it.  38 C.F.R. § 20.700(a).

The appellant submitted a timely NOD, in October 2006, in 
which she specifically referred to her disagreement with the 
RO's denial of her claim of entitlement to a total disability 
evaluation based on individual unemployability (TDIU) by 
reason of service-connected disability. (The RO had denied 
this claim in an August 206 rating action.)  Because the RO 
apparently has not yet issued an SOC addressing the TDIU 
claim, the Board must remand that issue to the AMC/RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should schedule the 
appellant for a Travel Board hearing in 
accordance with applicable procedures set 
out in 38 C.F.R. § 20.704.  The AMC/RO 
should notify the appellant of the date, 
time and place of such a hearing by 
letter mailed to her current address of 
record.  The appellant is advised that if 
she desires to withdraw the hearing 
request prior to the hearing, she may do 
so in writing pursuant to applicable 
provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims file.

After the hearing is conducted, or if the 
hearing request is withdrawn in writing 
prior to the hearing being conducted, the 
matter should be returned to the Board in 
accordance with the applicable 
procedures.

2.  The AMC/RO should re-examine the 
appellant's claim of entitlement for 
TDIU.  If no additional development is 
required, including any required notice 
prescribed by current regulations and 
caselaw, the AMC/RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29 
(2006), unless the matter is resolved by 
granting the benefit sought, or by the 
appellant's withdrawal of the NOD.  If, 
and only if, the appellant files a timely 
substantive appeal, should that issue be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is her 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




